Citation Nr: 1202588	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-19 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder has been received, and, if so, whether service connection for a lumbar spine disorder is warranted.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, claimed as foot numbness, to include as due to a lumbar spine disorder.

3.  Entitlement to an increased (compensable) evaluation for the service-connected right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Roommate

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (appellant) had active service in the United States Navy from July 1980 to July 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in part, denied the appellant's attempt to reopen his claim for service connection for a lumbar spine disorder as well as his claim for service connection for bilateral lower extremity neuropathy and his claim of entitlement to an increased (compensable) evaluation for his right inguinal hernia disability.  After the appellant changed his state of residence, the case was transferred to the RO in Little Rock, Arkansas.

In August 2011, a Board hearing was held at the Little Rock RO before the undersigned Veterans Law Judge.  The transcript from that hearing is included in the claims file.

The issues of entitlement to service connection for a lumbar spine disorder and bilateral lower extremity neuropathy, as well as the claim of entitlement to a compensable evaluation for the right inguinal hernia disability are addressed in the REMAND portion of the decision below and they are all REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Little Rock RO denied the lumbar spine service connection claim in a rating decision issued in June 2007, and notice was given to the appellant the next month; that decision became final when the appellant did not complete the procedural steps required to appeal the denial to the Board.

2.  The additional evidence added to the record since the June 2007 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for a lumbar spine disorder, and raises a possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the appellant's claim relating to service connection for a lumbar spine disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the June 2007 rating decision that denied the appellant's claim for service connection for a lumbar spine disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a lumbar spine disorder; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for a lumbar spine disorder is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the lumbar spine service connection claim, such error was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The June 2007 rating decision, in which the appellant's lumbar spine disorder service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.

The June 2007 rating decision is also the last time the appellant's lumbar spine disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the June 2007 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a lumbar spine disorder was denied in essence because his service medical records indicated that the low back complaints noted in service were acute and transitory and because there was no medical nexus opinion relating the current lumbar spine disorder to service; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its June 2007 decision included such evidence as the appellant's service treatment records (STRs), his August 1988 VA Form 21-526; VA inpatient and outpatient medical treatment records dated between 1988 and 2006; private medical treatment records dated in the year 2001; the reports of VA medical examinations conducted in August 2001, September 2005, and August 2006; and written statements submitted by the appellant.  The evidence added to the record subsequent to the issuance of the June 2006 rating decision includes written statements from the appellant, his roommate and his representative; VA treatment records dated from 2005 to 2010; private treatment records dated in 2002, and 2009; and the appellant's August 2011 Travel Board hearing testimony.

The appellant's STRs document that he underwent a pre-induction examination in June 1980; the clinical evaluation was normal.  In October 1981, he sought treatment for complaints of back pain; the clinical assessment was slight muscle strain.  In March 1982, the appellant again sought treatment for lower back pain and again, the clinical assessment was one of a slight muscle strain.  In October 1983, the appellant complained of back pain that had begun after he performed push-ups.  The clinical assessment was a pulled muscle.  A year later, the appellant was noted to have been seen in an emergency room (ER) for lower back complaints.  On physical examination, there was a bump on the left side of his back.  This bump was large and hard and pain was demonstrated on palpation.  The clinical assessment was a pulled muscle.  In June 1984, the appellant again complained of a lower back ache.  On physical examination, there was tenderness to palpation of the right aspect of the superior gluteus maximus.  The clinical assessment was muscle strain.

Private medical records dated in 2001 indicate that the appellant had demonstrated spondylolisthesis and spondylolysis of the lumbar spine and that he had fallen on the job in January 2001, with resultant low back and left hip pain.  A VA treatment note, dated in August 2001, includes a physical finding of a tender mass at approximately the L1-2 level.  A VA treatment record, dated in April 2002, included notations of an L5 herniated disc and arthritis of the upper back.  In June 2007, the appellant asserted that he had initially injured his back in service in 1982, and that post-service, he had re-injured his back while working for the United States Postal Service (USPS).

The appellant submitted his request to reopen his claim for service connection for a lumbar spine disorder in February 2009.  In May 2009, he submitted a written statement in which he reported that his neurologist had told him that his discs had been ruptured long ago.  He testified at his August 2011 Travel Board hearing that his lumbar spine problems had been getting worse and that the same problems that had existed in service still existed today.  He further testified that he currently had a very large knot in the same area of his lower back that he did while he was in service.  This knot was noted to be adjacent to the spine in the area of the lower back.  The appellant stated that he had experienced problems with his lower back from the time of his in-service complaints to the present.

The Board notes that the appellant is competent to report that he experienced low back pain during service, as well as post-service up to the present.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claims file now contains evidence of continuity of symptomatology since service.  In addition, the appellant has reported medical information indicating that his lumbar spine pathology had its onset many years ago.  

In light of the fact that the appellant has a current lumbar spine diagnosis, and in light of the fact that he is competent to testify as to continuity of his low back symptomatology, this additional evidence shows that the appellant's lumbar spine pathology may be etiologically related to some incident of his active military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.  The Board therefore finds that the evidence submitted subsequent to the June 2007 rating decision provides relevant information as to the question of whether the appellant incurred any lumbar spine pathology during his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a lumbar spine disorder.  With the claim having been reopened, it is addressed in the REMAND section, below.


ORDER

The claim for service connection for a lumbar spine disorder is reopened; to that extent only, the appeal is granted


REMAND

The Board notes that the appellant has been diagnosed with bilateral L5 radiculopathy and that he has alleged that his claim for bilateral lower extremity neuropathy is related to his lumbar spine claim.  Thus, the claim for the lower extremity neuropathy (claimed as foot numbness) is inextricably intertwined with the lumbar spine service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, consideration of the neuropathy issue is deferred pending the development delineated below.

The appellant has not been afforded any VA medical examination of his lumbar spine that could yield an opinion as to the etiology of his current pathology.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the Veteran displayed symptoms related to the claimed lumbar spine condition while he was in service which have continued to the present.  He has presented written statements and testimony to that effect.  In addition, there is in-service medical evidence showing several instances of treatment for low back pain and an October 1983 finding of a bump on the left side of the back, as well as post-service evidence of the existence of a mass on the appellant's low back.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

In addition, review of the evidence of record reveals that the appellant has reported applying for disability benefits from the Social Security Administration (SSA).  While the RO made two attempts to obtain the associated medical records, no reply from SSA is apparently of record and the RO did not continue to seek the records.  However, VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

Furthermore, review of the evidence of record indicates that the appellant incurred an on-the-job injury to his low back in January 2001, while working for the USPS and that he sought disability benefits for that back injury.  None of the associated USPS records have been included in the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the record reveals that VA has not taken the required steps to obtain these federal records of which VA has actual notice.  Therefore, in order to fulfill the duty to assist, all of the appellant's SSA and USPS disability-related records should be obtained and associated with the claims file.

Turning to the increased rating claim, once VA provides an examination, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

An examination by a VA nurse practitioner was accomplished in July 2009.  However, the examiner commented on the fact that the claims file was not available and that she was unsure whether mesh was used in the appellant's hernia repair because the record was "not available to view."  Because the July 2009 VA medical opinion of record was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  In addition, the examiner stated that the appellant experienced functional limitations from the hernia disability but she failed to delineate those limitations.  Therefore, the July 2009 medical examination was inadequate and the appellant should be afforded a new examination on remand.

Furthermore, the medical evidence of record shows various complications related to the service-connected right inguinal hernia, such as nerve involvement, possible abdominal adhesions and a painful scar.  In an October 2005 rating action, the RO granted service connection for a right inguinal hernia repair painful scar with a 10 percent evaluation, effective from September 26, 2005.  The Veteran has not pursued disagreement with the rating or effective date assigned for the painful scar, and therefore that matter is not before the Board.

However, the matter of entitlement to a higher rating and/or separate ratings for any associated surgical adhesions and/or neurological manifestations has not been considered by the RO.  Service-connected disabilities are to be rated separately as long as none of the symptomatology for any one condition is duplicative of or overlapping with the symptomatology of another.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14.  On remand, consideration must be given to whether or not separate evaluations are warranted for the various manifestations of the right inguinal hernia disability.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Use all available means to determine whether the Veteran has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits.  If so, contact SSA to obtain official documentation of any pertinent application for benefits filed by the Veteran, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision (denial or grant) concerning the Veteran's original claim and any subsequent claim(s) for benefits was based.  All of these records are to be associated with the claims file.

3.  Use all available means to determine whether the Veteran has applied for, or has ever been in receipt of, disability benefits or Workers Compensation disability benefits in connection with his January 2001 back injury.  Contact the USPS, the Department of Labor and any other appropriate agency to obtain official documentation of any pertinent application for such benefits filed by the appellant, as well as copies of all of the medical records upon which any decision concerning the appellant's original/continuing claim(s) for benefits was based.  All of these records are to be associated with the claims file.

4.  Seek any other available medical records by contacting the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any lumbar spine condition since 1984, as well as his right inguinal hernia repair residuals since 2008.  After securing the necessary release(s), obtain any such records that have not been previously secured.

5.  To the extent the attempts to obtain these records are unsuccessful, the claims file should contain documentation of the attempts made; if the records are unavailable, there should be a finding to that effect.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.  Ensure compliance with 38 C.F.R. § 3.159.  

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a medical examination of the appellant by an orthopedic spine surgeon to determine the nature, extent, onset date and etiology of the appellant's claimed lumbar spine pathology.

The examining orthopedic spine surgeon should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found, including any related neurological pathology.  The physician should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic low back pathology?  If so, list each diagnosis.  Does the Veteran have a diagnosis associated with any lump/mass located on his low back?

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed lumbar spine pathology had its onset during his military service from July 1980 to July 1984?  The physician must discuss the clinical significance of the Veteran's treatment for complaints of low back pain in service and his treatment for a post-service back injury in 2001, particularly in relation to his current complaints, clinical findings (including L5 radiculopathy) and radiographic/imaging results.  (It is not necessary that the exact causes-- other than apparent relationship to some incident of service--be delineated.)

(c)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in July 1984.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's low back pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Thereafter, the appellant should be afforded a VA examination to determine the current severity and effect of his service-connected status post right inguinal hernia repair on his employability.  The claims file must be made available, and should be reviewed by the examiner in connection with the examination.  All necessary tests should be performed.  All findings should be reported in detail, and a complete rationale should be given for all opinions and conclusions expressed.  
Specific findings should be made with respect to the location, size and shape from the right inguinal hernia repairs, with a detailed description of any associated numbness, pain or tenderness, as well as a detailed description of any limitations caused by any adhesions or nerve impairment, and the presence of any current hernia.  

If any nerve impairment is present, the examiner must identify the nerve(s) involved, rate the severity of the impairment and state whether the impairment is wholly sensory or not.  In addition, the examiner must note the effect that the status post right inguinal hernia repair, standing alone, has on the Veteran's work-related activities such as standing, walking, sitting and lifting.  The examiner should identify by size the nature of any current hernia that is present and explain whether it is reducible or not, well supported by a truss or belt or not, or whether any current hernia is inoperable.    

8.  Upon receipt of the VA examiners' reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA examining physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's three claims on appeal.  This adjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).

10.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection and increased rating issues currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


